Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Species 1, Figures 1-16 in the reply filed on 2/8/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-14 are pending.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Additionally, Claim 1 includes subject matter written in the alternative that must be deleted from the claims as that subject matter is drawn to non-elected embodiments.  Specifically, in lines 4-5, “a tap connector selected from the group consisting of a) an upper outlet of the main column member and b) a first elbow connector of a water conduit assembly--” and in lines 10-11, “a hose connector coupled to an object selected from the group consisting of c) a lower inlet of the main column member and d) the second elbow connector of the water conduit assembly—”  
The bolded language above generally identifies parts of the claim that are drawn to non-elected embodiments that have been withdrawn from examination.  The subject matter of these non-elected embodiments has not been examined and therefore must be deleted from the claims.  
Claim Objections
Claim 1 is objected to because of the following informalities:  As discussed above, Claim 1 includes subject matter drawn to non-elected embodiments, written in the alternative.  This subject matter must be deleted from the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5
Claim 7 recites subject matter that is redundant with respect to the same subject matter recited in Claim 1.  Applicant should cancel claim 7.  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,996,142 to Colman (Colman).

    PNG
    media_image1.png
    373
    344
    media_image1.png
    Greyscale

Regarding Claim 1:  Colman discloses a mountable watering assembly configured for mounting to one or more rails, the mountable watering assembly comprising: a main column member (See Annotated Fig. A) coupled to a front plate (98) of a mounting assembly a tap (See Annotated Fig. A) coupled to a tap connector selected from the group consisting of . . . a first elbow connector (40) of a water conduit assembly wherein a first end of the water conduit assembly is coupled to the first elbow connector (40) being at least partially disposed within the main column member and wherein a second end of the water conduit assembly is coupled to a second elbow connector (40) being at least partially --.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of EP 0819402 (EP 402).
Regarding Claim 2:  Colman does not disclose rubber feet, however, EP 402 teaches a plate (2) with feet (6).  EP 402 does not teach that the feet are made of rubber, however, it would have been obvious to a person of ordinary skill in the art and a time before the effective date of invention to make the feet out of 1  Here, the intended use of the feet is to support the device on a surface that is submerged.  Rubber feet would be suited to prevent slipping and strong enough to support the device.  In addition, rubber is well-known and commercially available at a time before the effective date of the invention.  Moreover, it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  Therefore, it would be obvious for a person to choose rubber to construct the feet out of and doing so would enable the device to be securely mounted on a surface.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colman.
Regarding Claim 8:  Colman discloses several variations of the device that all have apparently differing heights.  Colman does not specify the height being between 18 inches to 32 inches in height.  Nonetheless, the specific claimed height is not patentably distinct over the prior art and is an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”2  Here, Colman discloses and teaches a device having some height.  Applicant has not disclosed that having other heights would perform differently than the claimed range.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Colman by having a height that is between 18 to 32 inches in height in allow different users to choose different height variations depending on the user’s preference.    
Allowable Subject Matter
Claims 3, 4, 6 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US5983419.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.07.
        2 See MPEP 2144.04(IV)(A).